         Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 1 of 16 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

THE HANOVER INSURANCE                                     )
COMPANY,                                                  )
                                                          )
                         Plaintiff,                       )       Case No.: 19-cv-1979
                                                          )
R.W. DUNTEMAN COMPANY, DU-KANE                            )
ASPHALT CO., CRUSH-CRETE, INC.,                           )
PAUL DUNTEMAN JR., JEFFREY                                )
DUNTEMAN, ROLAND DUNTEMAN III,                            )
MATTHEW DUNTEMAN and AUDREY B.                            )
COFFEY, as Personal Representative of the                 )
ESTATE OF JANE ELIZABETH DUNTEMAN.                        )
                                                          )       Jury Trial Demanded
                         Defendants.                      )


                       COMPLAINT FOR DECLARATORY JUDGMENT

          Plaintiff, The Hanover Insurance Company (“Hanover”), by and through its attorneys,

BatesCarey LLP, and for its Complaint for Declaratory Judgment, states as follows:

                                      NATURE OF THE ACTION

          1.     This is an insurance coverage dispute. Hanover seeks a declaration that it has no

    duty to defend or indemnify Defendants, Du-Kane Asphalt Co. (“Du-Kane”), Crush-Crete, Inc.

    (“Crush-Crete”), Paul Dunteman Jr., Jeffrey Dunteman, Roland Dunteman III, and Matthew

    Dunteman1 in connection with a lawsuit brought against them by Defendant Audrey B. Coffey,

    as Personal Representative of the Estate of Jane Elizabeth Dunteman (the “Estate”).




1
         Defendants Paul Dunteman Jr., Jeffrey Dunteman, Roland Dunteman III, and Matthew Dunteman are
collectively referred to herein as the “Dunteman Brothers.”
         Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 2 of 16 PageID #:2



          2.      Hanover issued two consecutive liability insurance policies to Defendants, R.W.

    Dunteman Company (“R.W. Dunteman”), and Insured Entities2 Du-Kane and Crush-Crete.

    Each policy is a “claims made and reported” policy, and, thus, any Claim reported to Hanover

    for coverage under one of the policies must be (a) first made during the Policy Period of that

    policy, and (b) reported to Hanover as soon as practicable, but in no event later than 90 days

    after the expiration of that policy. Otherwise, there is no coverage for the Claim under that

    policy.

          3.      The Estate’s lawsuit constitutes a Claim first made during the Policy Period of

    the first Hanover policy, not the second Hanover policy. Therefore, the second Hanover policy

    does not provide coverage because the Estate’s lawsuit does not constitute a Claim first made

    during the Policy Period of that policy.

          4.      And the first Hanover policy does not provide coverage because the Insureds

    provided first notice of the Estate’s lawsuit more than 90 days after that policy expired.

          5.      Other terms, conditions, and/or exclusions in the Hanover policies also bar or

    limit coverage for the Claim.

                                                     PARTIES

          6.      Plaintiff Hanover is an insurance company organized under the laws of the state

    of New Hampshire with its principal place of business at 440 Lincoln Street, Worcester,

    Massachusetts.

          7.      R.W. Dunteman Company is a corporation organized under the laws of Illinois

    with its principal place of business located in Addison, Illinois.



2
          Terms in bold are defined in the Hanover policies.




                                                          2
     Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 3 of 16 PageID #:3



       8.      Du-Kane Asphalt Co. is a corporation organized under the laws of Illinois with its

principal place of business located in Addison, Illinois.

       9.      Crush-Crete, Inc. is a corporation organized under the laws of Illinois with its

principal place of business located in Addison, Illinois.

       10.     Paul Dunteman Jr. is an individual who resides in Crystal Lake, Illinois, and he is

a citizen of Illinois.

       11.     Jeffrey Dunteman is an individual who resides in Geneva, Illinois, and he is a

citizen of Illinois.

       12.     Roland Dunteman III is an individual who resides in Hawthorn Woods, Illinois,

and he is a citizen of Illinois.

       13.     Matthew Dunteman is an individual who resides in Lake Zurich, Illinois, and he is

a citizen of Illinois.

       14.     Audrey B. Coffey, as Personal Representative of the Estate of Jane Elizabeth

Dunteman – resides in Florida and she is a citizen of Florida. Ms. Coffey is the daughter of

Jane Elizabeth Dunteman, and the Estate is currently being probated in the Circuit Court for

Broward, County, Florida, where it is known as File No. XX-XXXXXXX in Division 61J.           The

Estate owns shares in both Du-Kane and Crush Crete. The Estate is named as a Defendant

herein only to the extent it is required to be named as a necessary party.

                                   JURISDICTION AND VENUE

       15.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 2201 and

2202, as Hanover seeks a declaration of the parties’ rights and obligations under the policies

issued by Hanover. Jurisdiction is also conferred by 28 U.S.C. § 1332(a), as complete diversity




                                                3
     Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 4 of 16 PageID #:4



exists between the parties and the amount in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.

       16.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391(b)(1) and

(2), in that Defendants, Du-Kane, Crush-Crete, and the Dunteman Brothers are residents within

this District, and a substantial part of the events or omissions giving rise to this action occurred

within this District.

                                    HANOVER POLICIES

       17.     Hanover issued two consecutive liability insurance policies to R.W. Dunteman for

the following Policy Periods: March 31, 2017 to March 31, 2018 (the “2017 Policy”), and

March 31, 2018 to March 31, 2019 (the “2018 Policy”) (each a “Policy,” and, collectively, the

“Policies”). Each Policy contains a Maximum Aggregate Limit of Liability of $1,000,000,

subject to a $10,000 Retention for Insuring Agreements I.B. and I.C. True and accurate copies

of the 2017 Policy and the 2018 Policy are attached hereto as Exhibit A and B, respectively.

       18.     The Policies contain multiple Coverage Parts, including a Directors, Officers, &

Entity Liability Coverage Part (the “D&O Part”), which is the only Coverage Part at issue here.

       19.     As relevant here, the Policies contain identical terms, conditions, and exclusions,

except for the Policy Period.

       20.     The Insuring Agreement set forth in Section I.B. in the D&O Part of the Policies

states as follows:

               The Insurer will pay on behalf of the Insured Entity, Loss which the
               Insured Individual is legally obligated to pay due to a Claim first made
               against the Insured Individual during the Policy Period, or the Extended
               Reporting Period if applicable, but only to the extent the Insured Entity
               indemnifies the Insured Individual for such Loss.




                                                4
      Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 5 of 16 PageID #:5



       21.     The Insuring Agreement set forth in Section I.C. in the D&O Part of the Policies

states as follows:

               The Insurer will pay on behalf of an Insured Entity, Loss which the
               Insured Entity is legally obligated to pay due to a Claim first made
               against the Insured Entity during the Policy Period, or the Extended
               Reporting Period if applicable.

       22.     Section III. of the D&O Part of the Policies defines Claim to mean:

               A.     With respect to Insuring Agreements I.A. and I.B., any:
                      1. Written demand received by an Insured for monetary or non-
                         monetary relief including injunctive relief;
                      2. Civil proceeding commenced by the service of a complaint or
                         similar pleading;
                      3. Criminal proceeding commenced by the filing of charges;
                      4. Formal administrative or regulatory proceeding, including a
                         Wells Notice, commenced by the filing of charges, formal
                         investigative order or similar document;
                      5. Arbitration or mediation proceeding commenced by the receipt
                         of a demand for arbitration or mediation or similar document;
                         or
                      6. Official request for Extradition;
                      against an Insured Individual for a Wrongful Act, including any
                      appeal therefrom;
                      7. Service of a subpoena on an Insured Individual identified by
                         name pursuant to a civil, criminal, administrative or regulatory
                         investigation, including when such Insured Individual is
                         served with a target letter or similar document; or
                      8. Written request first received by an Insured to toll or waive a
                         statute of limitations relating to a potential Claim described in
                         A.1. through A.7. above; ….

                                        *      *       *

               C.     With respect to Insuring Agreement I.C., any:
                      1. Written demand received by an Insured for monetary or non-
                         monetary relief including injunctive relief;
                      2. Civil proceeding commenced by the service of a complaint or
                         similar pleading;
                      3. Criminal proceeding commenced by the filing of charges;
                      4. Formal administrative or regulatory proceeding commenced by
                         the filing of charges, formal investigative order or similar
                         document; or


                                               5
     Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 6 of 16 PageID #:6



                      5. Arbitration or mediation proceeding commenced by the receipt
                         of a demand for arbitration or mediation or similar document;
                      against an Insured Entity for a Wrongful Act, including any
                      appeal therefrom; or
                      6. Written request first received by an Insured to toll or waive a
                         statute of limitations relating to a potential Claim described in
                         C.1. through C.5. above; ….

       23.    Section III. of the D&O Part of the Policies defines Related Claims to mean:

              Related Claims means all Claims based upon, arising from or in any way
              related to the same facts, circumstances, situations, transactions, results,
              damages or events or the same series of facts, circumstances, situations,
              transactions, results, damage, or events.

       24.    Section VI. of the Common Policy Terms and Conditions in the Policies provides

that all Related Claims will be considered a single Claim made in the Policy Period or

Extended Reporting Period in which the earliest of such Related Claims was first made or

deemed to have been made pursuant to the applicable Coverage Part. Specifically, the Common

Policy Terms and Conditions of the Policies provides as follows:

              VI. RELATED CLAIMS

              With respect to the Liability Coverage Parts all Related Claims will be
              considered as a single Claim made in the Policy Period or Extended
              Reporting Period in which the earliest of such Related Claims was first
              made or first deemed to have been made pursuant to the applicable
              Coverage Part. All Related Claims are subject to the Limits of Liability,
              Retention and other terms and conditions applicable to the earliest Related
              Claim.

       25.    The reporting requirements with respect to the D&O Part in the Policies provide

in part as follows:


       IX.    REPORTING

              A.      An Insured shall provide the Insurer with written notice as soon as
                      practicable after the Chief Executive Officer, Chief Financial Officer,
                      President, Executive Director, In-House General Counsel or any
                      person with the responsibility for the management of insurance



                                                6
      Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 7 of 16 PageID #:7



                      claims, or any equivalent position, of an Insured Entity becomes
                      aware of a Claim, but in no event later than:

                      1.      Ninety (90) days after the effective date of expiration or
                              termination; or

                      2.      The expiration date of the Extended Reporting Period, if
                              applicable.

                                    THE ESTATE’S LAWSUIT

       26.     On August 28, 2017, the Estate filed a Verified Complaint for Declaratory

Judgment (the “Original Complaint”) against Du-Kane in the Circuit Court of DuPage County,

Illinois, seeking a declaratory judgment that Jane Dunteman (“Jane”) “owned a 24% interest in

Du-Kane at the time of her death on March 2, 2017 and invalidating the wrongful 14% reduction

in her ownership in 2013.” (the “Estate Lawsuit”). A true and correct copy of the Original

Complaint is attached hereto as Exhibit C.

       27.     Du-Kane was served with the Original Complaint in the Estate Lawsuit on or

about August 29, 2017.

       28.     The Estate alleged that Jane was married to Paul Dunteman Sr. (“Paul Sr.”) from

1963 until their divorce in 2009.

       29.     The Estate alleged that, prior to the divorce, Jane owned 24% of the stock of Du-

Kane and that, as part of the divorce settlement, it was agreed that Jane and Paul Sr. would retain

their respective ownership interests in Du-Kane, which were approximately equal.

       30.     The Estate alleged that, “[i]n 2013, without her knowledge, permission or

consent, and without providing consideration to her, Du-Kane reduced Jane’s ownership interest

from 24% to 10% ….”

       31.     The Estate alleged that the “14% ownership unilaterally taken from Jane was

divided evenly and transferred to her sons: Paul Jr., Jeffrey, Roland, and Matthew.”



                                                7
      Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 8 of 16 PageID #:8



       32.      The Estate alleged that the Dunteman Brothers allegedly also received an

additional 10% in shares in 2013, increasing their ownership stake to 22.5% each.

       33.      Jane passed away on March 2, 2017.

       34.      On December 20, 2017, the Estate filed a Verified First Amended Complaint for

Declaratory Judgment (the “FAC”) in the Estate Lawsuit. A true and correct copy of the FAC is

attached hereto as Exhibit D.

       35.      On or about July 6, 2018, the Estate filed a Motion for Leave to file a Verified

Second Amended Complaint for Declaratory Judgment (the “Motion for Leave to File the SAC”)

based on “written discovery and third-party subpoenas” that “discovered new relevant facts that

affect the allegations pled in this matter” in the Estate Lawsuit. The proposed SAC adds as

defendants to the Estate Lawsuit Crush-Crete, Inc., Paul Jr., Jeffrey, Roland, and Matthew

Dunteman. A true and correct copy of the Motion for Leave to File the SAC is attached hereto

as Exhibit E.

       36.      On July 13, 2018, Du-Kane, Crush-Crete, and the Dunteman Brothers tendered

the Motion for Leave to File the SAC to Hanover and sought coverage for it.

       37.      On July 16, 2018, the Estate filed a Verified Second Amended Complaint for

Declaratory Judgment (the “SAC”) in the Estate Lawsuit. A true and correct copy of the SAC

(without exhibits) is attached hereto as Exhibit F.

       38.      On January 7, 2019, the Estate filed a Verified Third Amended Complaint for

Declaratory Judgment (the “TAC”) in the Estate Lawsuit. A true and correct copy of the TAC

(without exhibits) is attached hereto as Exhibit G.




                                                 8
      Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 9 of 16 PageID #:9



       39.     Defendant Du-Kane first received notice of the Estate Lawsuit during the Policy

Period of the 2017 Policy, i.e. between March 31, 2017 to March 31, 2018, and no later than

when Du-Kane was served with the Original Complaint on or about August 29, 2017.

       40.      Defendant Du-Kane first received notice of the FAC filed on December 20, 2017

in the Estate Lawsuit during the Policy Period of the 2017 Policy, i.e. between March 31, 2017

to March 31, 2018.

       41.     The 2017 Policy requires the Insureds to report any Claim as soon as practicable,

but in no event later than 90 days after the expiration of the Policy Period on March 31, 2018.

       42.     Du-Kane, Crush-Crete, and the Dunteman Brothers first reported the Estate

Lawsuit to Hanover on or after July 13, 2018.

       43.     Du-Kane, Crush-Crete, and the Dunteman Brothers did not report the Estate

Lawsuit prior to July 13, 2018.

                            INSURANCE COVERAGE DISPUTE

       44.     Du-Kane, Crush-Crete, and the Dunteman Brothers seek insurance coverage from

Hanover under one or more of the Policies in connection with the Estate Lawsuit.

       45.     Hanover disputes that coverage exists for the Estate Lawsuit under any of the

Policies.

       46.     An actual, present, and bona fide controversy exists between Hanover and Du-

Kane, Crush-Crete, and the Dunteman Brothers with respect to whether there is insurance

coverage for the Estate Lawsuit under any of the Policies.

       47.     A judicial declaration is necessary to establish the parties’ rights and duties, if

any, under the Policies.




                                                9
   Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 10 of 16 PageID #:10



                        COUNT I – DECLARATORY JUDGMENT
                            (2017 Policy – Untimely Notice)

      48.     Hanover incorporates by reference each and every allegation set forth in the

preceding paragraphs 1 through 47 as though set forth fully herein.

      49.     The 2017 Policy requires the Insureds to report any Claim as soon as practicable,

but in no event later than 90 days after the expiration of the Policy Period on March 31, 2018.

      50.     The Estate’s Lawsuit constitutes a Claim under the Policies.

      51.     Du-Kane, Crush-Crete, and the Dunteman Brothers first reported the Estate

Lawsuit to Hanover on or after July 13, 2018.

      52.     Du-Kane, Crush-Crete, and the Dunteman Brothers did not report the Estate

Lawsuit prior to July 13, 2018.

      53.     There is no coverage for the Estate Lawsuit under the 2017 Policy because Du-

Kane, Crush-Crete, and the Dunteman Brothers reported the Estate Lawsuit more than 90 days

after the March 31, 2018 expiration of the 2017 Policy.

                           COUNT II – DECLARATORY JUDGMENT
                                          (2018 Policy –
                            No Claim First Made During Policy Period)

      54.     Hanover incorporates by reference each and every allegation set forth in the

preceding paragraphs 1 through 53 as though set forth fully herein.

      55.     The Estate Lawsuit is a Claim deemed first made during the 2017 Policy Period

because Du-Kane first received notice of the Estate Lawsuit during the 2017 Policy Period

when it was served with the Original Complaint filed by the Estate.

      56.     There is no coverage for the Estate Lawsuit under the 2018 Policy because the

Estate Lawsuit is not a Claim first made during the Policy Period of the 2018 Policy.




                                                10
   Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 11 of 16 PageID #:11



                          COUNT III – DECLARATORY JUDGMENT
                   (2017 and 2018 Policies – Definition of “Insured Individual”)

      57.     Hanover incorporates by reference each and every allegation set forth in the

preceding paragraphs 1 through 56 as though set forth fully herein.

      58.     Pursuant to the Policies’ D&O Part Insuring Agreements, coverage is only

available for Loss on behalf of an Insured Individual arising from a Claim against such

Insured Individual, subject to the terms and conditions of the Policies.

      59.     Insured Individual is defined under Section III. of the Policies’ D&O Parts to

mean in relevant part: “any past, present or future Executive or employee …, intern or

volunteer of the Insured Entity while acting solely within his or her capacity as such on behalf

of the Insured Entity ….”

      60.     There is no coverage for the Estate Lawsuit to the extent the Dunteman Brothers

were not acting solely in their capacities as Executives of Insured Entities (Du-Kane and

Crush-Crete) during the relevant Policy Periods.

                           COUNT IV – DECLARATORY JUDGMENT
                           (2017 and 2018 Policies – Definition of “Loss”)

      61.     Hanover incorporates by reference each and every allegation set forth in the

preceding paragraphs 1 through 60 as though set forth fully herein.

      62.     Pursuant to the Policies’ D&O Part Insuring Agreements, coverage is only

available for those amounts that fall within the Policies’ definition of Loss.

      63.     Loss is defined under Section III. of the Policies’ D&O Parts, as amended by the

Illinois State Amendatory Endorsement, to mean in relevant part:

              Loss means Defense Expenses and the amount the Insured is legally
              obligated to pay as a result of a Claim including:
              A. Monetary judgments, awards or settlements, pre-judgment and post-
                 judgment interest and compensatory damages;


                                                11
    Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 12 of 16 PageID #:12



              B. Vicariously assessed punitive or exemplary damages or the multiple
                 portion of any multiplied damage award to the extent that such
                 damages are insurable under the laws of the State of Illinois; or
              C. Civil fines or penalties assessed against an Insured Individual,
                 including civil penalties assessed against an Insured Individual
                 pursuant to the Foreign Corrupt Practices Act (15 U.S.C. 78dd-
                 2(g)(2)(B)), if and to the extent such fines or penalties are insurable
                 under the law of the jurisdiction in which such fines and penalties are
                 assessed.
              However, Loss does not include:
                  1. Any amounts which an Insured is obligated to pay as a result of a
                     Claim seeking relief or redress for non-monetary damages
                     including injunctive relief;
                  2. Any amount deemed uninsurable by law;
                  3. Taxes, except a tax imposed upon an Insured Individual in
                     connection with the bankruptcy, receivership, conservatorship or
                     liquidation of an Insured Entity but only if:
                      a. Such tax is insurable under the law pursuant to which this
                         Coverage Part is construed; and
                      b. An Insured Individual is not indemnified for such tax by an
                         Insured Entity or any other person or organization.
                  4. Investigative Costs (other than costs arising from a Security
                     Holder Derivative Demand) incurred by an Insured in the
                     defense or investigation of any action, proceeding or demand that
                     was not a Claim even if such amount also benefits the defense of a
                     covered Claim or such action, proceeding or demand that
                     subsequently gives rise to a Claim;
                  5. Any amount which represents or is substantially equivalent to an
                     increase in the consideration paid by an Insured Entity in
                     connection with its purchase of any securities or assets; or
                  6. Any amount not indemnified by the Insured Entity for which an
                     Insured Individual is absolved from payment by reason of any
                     covenant, agreement or court order.

       64.    Coverage is not available for the Estate Lawsuit to the extent any Insured incurs

any amount in connection with the Estate Lawsuit that falls outside the definition of Loss in the

Policies.




                                               12
    Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 13 of 16 PageID #:13



                             COUNT V – DECLARATORY JUDGMENT
                              (2017 and 2018 Policies – Exclusion A.3.)

          65.   Hanover incorporates by reference each and every allegation set forth in the

preceding paragraphs 1 through 64 as though set forth fully herein.

          66.   Exclusion A.3. of the Policies bars coverage for any Loss in connection with any

Claim:

                Conduct
                Based upon, arising out of or in any way related to:
                a. Any deliberate, dishonest, fraudulent act or omission, or willful
                   violation of any statute or regulation by an Insured; or
                b. An Insured gaining any profit, remuneration or advantage to which
                   such Insured was not legally entitled;

                However, this exclusion shall not apply to Defense Expenses unless and
                until a final, non-appealable judgment or adjudication in any underlying
                proceeding or action establishes that an Insured committed such an act or
                omission, violation of statute or regulation or gained such profit,
                remuneration or advantage to which the Insured was not legally entitled.

          67.   Coverage for the Estate Lawsuit is barred to the extent that Exclusion A.3.

applies.

                            COUNT VI – DECLARATORY JUDGMENT
                              (2017 and 2018 Policies – Public Policy)

          68.   Hanover incorporates by reference each and every allegation set forth in the

preceding paragraphs 1 through 67 as though set forth fully herein.

          69.   Coverage is not available for the Estate Lawsuit to the extent prohibited by public

policy.




                                                13
    Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 14 of 16 PageID #:14



                          COUNT VII – DECLARATORY JUDGMENT
                  (2017 and 2018 Policies – Known Loss/Loss in Progress Doctrine)

       70.     Hanover incorporates by reference each and every allegation set forth in the

preceding paragraphs 1 through 69 as though set forth fully herein.

       71.     Coverage is not available for the Estate Lawsuit to the extent prohibited by the

known loss, “fortuity,” and/or the “loss in progress” doctrines.

                     COUNT VIII – DECLARATORY JUDGMENT
         (2017 and 2018 Policies – “Allocation” and “Other Insurance” Provisions)

       72.     Hanover incorporates by reference each and every allegation set forth in the

proceeding paragraphs 1 through 71 as though set forth fully herein.

       73.     Section X. of the Policies’ D&O Part provides:

               ALLOCATION

               If an Insured incurs Loss on account of any Claim and such Claim
               includes both covered and non-covered matters, coverage with respect to
               such Claim shall apply as follows:

               A. One hundred percent (100%) of Defense Expenses on account of the
                  Claim will be considered covered Loss provided that this shall not
                  apply to any Insured for whom coverage is excluded pursuant to
                  Exclusion IV. B. 4. Employment Practices or Section XIV. B.
                  Representations and Severability; and

               B. The Insurer shall fairly allocate all remaining loss that an Insured
                  incurred on account of such Claim between covered Loss and
                  uncovered loss based upon the relative legal exposure of the parties
                  to such matters.

       74.     Section XII. of the Policies’ D&O Part, as amended by the Illinois State

Amendatory Endorsement, provides:

               OTHER INSURANCE AND INDEMNITY

               If other valid and collectible insurance is available to the Insured for Loss
               covered under this Coverage Part (other than a policy that is issued


                                                14
    Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 15 of 16 PageID #:15



                specifically as excess of this Coverage Part), the insurance provided by
                this Coverage Part will contribute on a pro rata basis with that other valid
                and collectible insurance, regardless of whether or not such insurance is
                primary, contributory, excess, contingent or otherwise. In such instance,
                pro rata means that the Insurer will not be liable for a greater proportion
                of such Loss than the applicable Limit of Liability stated in this Coverage
                Part bears to the total applicable limit of liability of all valid and
                collectible insurance of the Insured against such Loss. If an Insured
                Individual is entitled to indemnification from an Outside Entity, the
                insurance provided by this Coverage Part shall be excess of such
                indemnification.


       75.      To the extent coverage for the Estate Lawsuit is not otherwise barred entirely

(which Hanover denies), coverage for the Estate Lawsuit is limited to the extent Section X. –

Allocation and Section XII. – Other Insurance, as amended by the Illinois State Amendatory

Endorsement, of the Policies’ D&O Part applies.

       WHEREFORE, Plaintiff, The Hanover Insurance Company, prays that this Court enter a

judgment in its favor and against Defendants, awarding the following relief:

             a. A declaration that Hanover has no duty to defend or indemnify Du-Kane, Crush-

                Crete, or the Dunteman Brothers, or any other Insured in connection with the

                matters reported to Hanover under the Policies;

             b. For costs of suit incurred herein; and

             c. For such other and further relief at law or in equity that the Court deems just and

                proper.

                                  RESERVATION OF RIGHTS

       The Policies contain terms, conditions, and exclusions that may be relevant to the Estate

Lawsuit but that are not currently implicated by this declaratory judgment action. Nothing in this

Complaint should be construed as a waiver by Hanover of any coverage defenses at law, in




                                                 15
     Case: 1:19-cv-01979 Document #: 1 Filed: 03/22/19 Page 16 of 16 PageID #:16



equity, or under the Policies. Hanover continues to reserve all rights with respect to any claim

for coverage made under the Policies where appropriate, and waives none.

                                          JURY DEMAND

          Hanover demands a jury trial.


DATED:           March 22, 2019              The Hanover Insurance Company



                                             By: /s/ Ryan M. Henderson
                                                        One of its Attorneys

Ommid C. Farashahi (6237045)
Michael T. Skoglund (6284010)
Ryan M. Henderson (6243097)
BATESCAREY LLP
191 North Wacker, Suite 2400
Chicago, Illinois 60606
Ph.: 312-762-3100
Fax: 312-762-3200
Email: ofarashahi@batescarey.com
Email: mskoglund@batescarey.com
Email: rhenderson@batescarey.com

2175322




                                               16
